Mr. Justice Thaohek,
delivered the opinion of the court.
This is writ of error to Copiah county. The 'writ seems to have been sued out for'the purpose of reversing the judgment of the court below, in refusing, upon motions, to set aside, and quash a bond given for the purchase of property under the valuation law.
The bill of exceptions in the rec'ord, does not set out the bond in question, nor the execution, and therefore, gives us nothing by which-we can judge of the merits of the errors alleged.
*53It has been repeatedly decided by this court, and recently in 6 Howard, 580, Huston, et al. v. Hayter, Administrator, that this court will not consider a forthcoming bond, and the execution thereon, as a part of the record, although they appear in the transcript, unless they are recited in the bill of exceptions.
Upon a like ground, we see nothing in the record that calls upon us, in this case, to reverse the judgment below.
. Judgment affirmed.